Citation Nr: 1430404	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-32 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Veteran requested a Board hearing on his VA Form 9 submitted in May 2012. In February and June 2014, the Veteran withdrew his request for a hearing in writing.  See 38 C.F.R. § 20.702 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the entire period under appeal, the Veteran meets the schedular criteria for TDIU, and the evidence is equipoise as to whether that his service-connected disabilities likely preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to the severity of his service-connected disabilities.  The Veteran contends that his service-connected diabetes mellitus, PTSD, coronary atherosclerosis, post operative residuals of cancer of the prostate, eryctile dysfunction associated with post-operative residuals of prostate cancer, hearing loss disability, tinnitus are so severe as to preclude him from obtaining and maintaining substantially gainful employment.  The Veteran initially filed his claim for TDIU in December 2009. 

The Veteran has reported that his residuals of prostate cancer, diabetes mellitus, PTSD, ischemic heart disease, bilateral hearing loss and tinnitus complications affected his ability to work.  See December 2009 and June 2011 Application for Increased Compensation based on Unemployability, VA Form 21-8940s.  The Veteran detailed during his September 2013 VA examination he retired from driving trucks in 2009 after driving for 40 years.  He has reported being unable to work since 2009.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.  The Veteran is currently service-connected for post-operative residual, cancer of the prostate evaluated at 60 percent; post traumatic stress disorder (PTSD) with major depressive disorder, recurrent evaluated at 50 percent; type II diabetes mellitus evaluated at 20 percent; tinnitus evaluated at 10 percent; hearing loss evaluated at 10 percent; coronary atherosclerosis (claimed as ischemic heart disease) evaluated at 10 percent; and erectile dysfunction associated with post-operative residuals of cancer of the prostate with a noncompensable evaluation.  The Veteran's combined evaluation is 90 percent disabled, effective January 23, 2013.  Previously, he had a combined evaluation of 80 percent from August 23, 2010, and 70 percent from August 19, 2009.  He has had a single disability evaluated as 40 percent disabling or greater since October 2007.  Therefore, he has met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) throughout the pendency of this claim. 

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The record indicates the Veteran worked as a truck driver for 40 years before retiring in 2009.  The Veteran subsequently worked part-time as a security officer from October 2010 to March 2011 and as a truck driver again from April 2011 to June 2011.  

The Veteran claims that he is no longer employable because of the severity of his service-connected disabilities, and in particular, because of symptomatology due to residuals of prostate cancer, diabetes mellitus, PTSD, and heart disease.  The Veteran has consistently reported during VA examinations and in his statements that he retired as a truck driver in 2009 due to service connected disabilities.  He asserts he had to end his employment as a truck driver because of urinary incontinence due to prostate surgery.  Strenuous physical activity at work would make urinary incontinence worse and would require absorbent material with frequent changing.  His symptoms made him have to stop too frequently and he couldn't keep on schedule.  Diabetes Mellitus made it hard to keep blood sugars under control while on the road.  During a heart examination, he reported high stress levels and falling asleep which made him unsafe driving.  PTSD made it hard for him to concentrate while working as a security guard and caused road rage while driving.  

The Veteran reported he avoided being around other people due to being afraid that someone might smell his urine when he had an accident.  He did not believe an employer would "put up" with an employee who avoids others and made frequent trips to the bathroom.  See April 2010 notice of disagreement.  

The Veteran's past employer's submitted statements regarding the reason why the Veteran no longer worked for them.  The Veteran's employer from February 2008 to December 2009 reported the Veteran did not work as a truck driver for them anymore because his diabetes was to the point he had to start taking shots and he could not drive on the road truck and take shots from insulin.  The employer from October 2010 to March 2011 noted the Veteran quit employment as a security guard for health reasons.  The employer from April 2011 and June 2011 noted the Veteran was not working as a truck driver any longer because he left the job without permission.  

The Board finds that the when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he is unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to service-connected disabilities.

The Board notes the recent December 2013 VA examiner who evaluated diabetes, residuals of prostate cancer and heart felt the Veteran was still able to maintain sedentary employment despite diabetes mellitus, residuals of prostate cancer, and coronary atherosclerosis.  The Veteran's heart condition was found to have no functional limitation regarding employment; diabetes mellitus required the Veteran to have access to hydration, nutrition and medication while working and he needed access to check his blood sugar with no other effects on physical or sedentary employment; and residuals of prostate cancer left him unable to perform frequent strenuous activity at work due to urinary incontinence with no effects on sedentary employment.  However, the findings in various other VA examinations show service-connected symptomatology significantly affects his overall occupational functioning.

The October 2009 contract examiner noted that due to residuals of prostate cancer the Veteran was ineffective at being on time as a truck driver due to having to use restrooms for urinary incontinence and using bathrooms unexpectedly while on the road driving and he could not bowl or use a stress treadmill for fun nor walk fairways due to urinary leakage.  The March 2010 VA examiner noted diabetes mellitus had significant effects on the Veteran's employment due to urinary incontinence.  The September 2010 VA heart examination noted work problems were falling asleep driving and stress related issues; effects on occupational activities were affected decreased mobility, lack of stamina, weakness or fatigue and other problems.  The November 2010 PTSD VA examiner noted that although the Veteran was retired, he had deficiencies in work due to road rage when he was a truck driver.  

Based on the evidence of record, the Board concludes that the evidence is in equipoise, and thereby supports the Veteran's claim for a TDIU.  As noted, the employability opinions contained in the Veteran's most recent December 2013 examinations indicate that no one individual service connected disability of the Veteran's causes his unemployability.  However, when considering the evidence as a whole, including the fact that the Veteran has both significant psychiatric and physical service connected disabilities, the Veteran's statements as to his ability to work, and the nature of his prior employment experience, the Board finds the evidence is at least in equipoise as to the question of whether the Veteran's service connected disabilities render him unemployable.  As such, the Board finds that the Veteran should be granted the benefit of the doubt, and entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


